       Case 4:20-cv-02759 Document 18 Filed on 01/28/21 in TXSD Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

 KAFI, INC.                                     §
                                                §
      Plaintiff,                                §
                                                §
 v.                                             §      CIVIL ACTION NO. 4:20-cv-02759
                                                §
 PHH MORTGAGE CORPORATION                       §
                                                §
      Defendant.                                §


                     NOTICE OF SERVICE OF PLAINTIFF’S RULE 26(a)(2)
                            EXPERT WITNESS DESIGNATION


         Plaintiff Kafi, Inc. (“Plaintiff”), hereby gives notice of service of its Expert Witness

Designation as required by Federal Rules of Civil Procedure 26(a)(2) to counsel for Defendant

PHH Mortgage Corporation.


DATED:             January 28, 2021


                                                      Respectfully submitted,

                                                      JEFFREY JACKSON & ASSOCIATES, PLLC

                                                      /s/   Jeffrey C. Jackson
                                                      JEFFREY C. JACKSON
                                                      Texas State Bar No. 24065485
                                                      Southern District No. 1024221
                                                      2200 North Loop West, Suite 108
                                                      Houston, Texas 77018
                                                      713-861-8833 (T)
                                                      713-682-8866 (F)
                                                      jeff@jjacksonllp.com

                                                      ATTORNEYS FOR PLAINTIFF
                                                      KAFI, INC.


                                                1
     Case 4:20-cv-02759 Document 18 Filed on 01/28/21 in TXSD Page 2 of 2




                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing document
was served upon all counsel of record via the Court’s CM/ECF system, certified mail, return
receipt requested, facsimile, and/or e-mail on January 28, 2021.

       Amelia H. Marquis
       amarquis@dykema.com
       Adam R. Nunnallee
       anunnallee@dykema.com
       DYKEMA GOSSETT PLLC
       1717 Main Street, Suite 4200
       Dallas, Texas 75201
       214-462-6453 (T)
       855-256-1482 (F)
               Attorneys for Defendant PHH Mortgage Corporation d/b/a PHH Mortgage
               Services



                                                    /s/ Jeffrey C. Jackson
                                                    JEFFREY C. JACKSON




                                              2
